PROMISSORY NOTE







$175,000.00 US Currency          June 19, 2014







FOR VALUE RECEIVED, Invent Ventures, Inc., a Nevada corporation (hereinafter
referred to as the "Maker") promises to pay to the order of Tim Symington,
("Holder"), or assigns, at such other place as the Holder may from time to time
designate in writing to the Maker, in lawful money of the United States of
America, the principal sum of $175,000.00, or so much thereof as may be
hereafter disbursed, without interest.  




SECTION ONE - TERMS




The principal and interest due under this Note shall be paid in the following
manner:




a)  The entire principal amount of this Note, including accrued interest shall
be due and payable on or before June 30th, 2015.   




SECTION TWO - RISKS




IN MAKING A DECISION TO LEND FUNDS SUBSCRIBER MUST RELY ON HIS OWN EXAMINATION
OF THE COMPANY AND THE TERMS OF THE NOTE INSTRUMENT, INCLUDING THE MERITS AND
RISKS INVOLVED. A LOAN IN A NEW COMPANY IS CONSIDERED TO BE A HIGH RISK.




The Holder has such knowledge and experience in financial and business matters
that the Holder is capable of evaluating the merits and risks of this Promissory
Note and of making an informed financial decision, and does not require a
Company representative in evaluating the merits and risks, or has relied upon
the advice of a Company representative.




The Holder has been given the opportunity to ask question of and to receive
answers from persons acting on the Company’s behalf concerning the terms and
conditions of this transaction and also has been given the opportunity to obtain
any additional information which the Company possesses or can acquire without
unreasonable effort or expense. As a result, Holder is cognizant of the
financial condition, capitalization, use of proceeds from this financing and the
operations and financial condition of Company, has available full information
concerning their affairs and has been able to evaluate the merits and risks of
the Promissory Note.




SECTION THREE – OTHER TERMS




Maker hereby waives and renounces for itself, its heirs, successors and assigns,
all rights to the benefits of any statute of limitations, any moratorium,
reinstatement, marshaling, forbearance, valuation, stay, extension, redemption,
appraisement and exemption now provided, or which may hereafter by provided, by
the Constitution and laws of the United States of America and of any state
thereof, against the enforcement and collection of the obligations evidenced by
this Note.




This Note may not be assigned by either party hereto without the prior written
consent of the other.  In the event that this Note is collected by law or
through an attorney at law, or under advice therefrom, the Maker agrees to pay
all costs of collection, including reasonable attorneys' fees.




This Note shall be governed by the laws of the State of Nevada, United States of
America.




Given under the hand and seal of the undersigned, the date and year indicated
above.







INVENT VENTURES:

HOLDER:

____________________________

____________________________

Bryce Knight

Tim Symington

CEO of Invent





















